DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: paragraph [0001] of the specification does not list the U.S. Patent Application No. 17/235,353 and its issued patent information which this application is also depended on.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,219,335 (the ‘335 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  In particularly, claims 1-24 of the ‘335 patent teaches a load control device and an LED driver comprising a transformer comprising a primary winding and a secondary winding; first and second semiconductor switches; a capacitor; a current sense circuit; and a controller with the connections and operations as recited in claims 1-20 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,219,335 (the ‘335 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  In particularly, claims 1-24 of the ‘335 patent teaches a load control device and an LED driver comprising a transformer comprising a primary winding and a secondary winding; first and second semiconductor switches; a capacitor; a current sense circuit; and a controller with the connections and operations as recited in claims 1-20 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,655,177 (the ‘177 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  In particularly, claims 1-25 of the ‘177 patent teaches a load control device and an LED driver comprising a transformer comprising a primary winding and a secondary winding; first and second semiconductor switches; a capacitor; a current sense circuit; and a controller with the connections and operations as recited in claims 1-20 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. RE46,715 (the Reissue of Patent No. 9,232,574). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  In particularly, claims 1-29 of the RE46,715 patent teaches a load control device and an LED driver comprising a transformer comprising a primary winding and a secondary winding; first and second semiconductor switches; a capacitor; a current sense circuit; and a controller with the connections and operations as recited in claims 1-20 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “the junction” on line 9 lack clear antecedent basis, and it should be changed to --a junction--.  Clarification and/or appropriated correction is required.
Claims 2-11 are indefinite because they depend on claim 1.
Also, for claim 9, the recitation “the junction” on line 3 lack clear antecedent basis, and it should be changed to --a junction--.  Clarification and/or appropriated correction is required.
For claim 12, the recitation “the junction” on line 9 lack clear antecedent basis, and it should be changed to --a junction--.  Clarification and/or appropriated correction is required.
Claims 13-20 are indefinite because they depend on claim 12.
Also, for claim 20, the recitation “the junction” on line 3 lack clear antecedent basis, and it should be changed to --a junction--.  Clarification and/or appropriated correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if filing a proper Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842